DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

Center for Medicaid, CHIP and Survey & Certification

CMCS Informational Bulletin
DATE:

March 16, 2012

FROM:

Cindy Mann, Director
Center for Medicaid and CHIP Services

SUBJECT:

Affordable Care Act – Medicaid/CHIP Eligibility Final Rule

We are pleased to announce that today, CMS put on display at the Federal Register, final
regulations implementing the provisions of the Affordable Care Act related to eligibility and
enrollment for Medicaid and the Children’s Health Insurance Program (CHIP). Following the
issuance of the proposed rule on August 17, 2011, the Department of Health and Human
Services (HHS) participated in listening sessions across the country to hear comments and
suggestions from a diverse array of stakeholders. In addition, CMS held a national eligibility
conference for States and other stakeholders and conducted numerous conference calls and
webinars to solicit public input. We received over 800 comments on the proposed rule.
While the final rule maintains much of the framework laid out in the proposed rule, it also
includes improvements recommended by States, consumer organizations, and the health care
provider community. The final rule provides additional protections for consumers, as well as
additional flexibilities and options for States. The rule can be accessed today on display at the
Federal Register website at https://www.federalregister.gov/articles/2012/03/23/201206560/eligibility-changes-under-the-affordable-care-act-medicaid-program. The formal
publication date will be March 23, 2012. In addition, all of our materials related to the final
regulation are available on our Medicaid.gov website on the Affordable Care Act Medicaid
Eligibility page:
•
•
•

Fact Sheet: Assuring Access to Affordable Coverage: Medicaid and the Children’s
Health Insurance Program Final Rule
Section-by-Section Summary: Comparison of the Medicaid Eligibility NPRM to the
Final Rule
Press Release

Webinar Series
In an effort to provide additional information about this final rule, CMCS will be hosting a series
of webinars over the next several weeks that will focus on specific topics covered in the
regulation. The schedule for these 90-minute webinars is below:
•

March 22, 2012, 1:30 p.m. EST: Overview of the Final Rule

•
•
•
•
•

March 29, 3:00 p.m. EST: MAGI methods and Household Scenarios
April 5, 3:00 p.m. EST: Coordination across Medicaid, CHIP, and Affordable Insurance
Exchanges
April 19, 3:00 p.m. EST: Application and Verification process, and ensuring
accessibility for individuals with disabilities and those who are limited English proficient
April 26, 3:00 p.m. EST: MAGI Screening and Renewals
May 10, 3:00 p.m. EST: Eligibility Final Rule Wrap-up

Announcements for each webinar along with registration information will be circulated in
advance of the event.
We hope you will find this information helpful. We look forward to our continuing work with
States and all of our partners in implementing the Affordable Care Act.

